Citation Nr: 1044620	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for reactive airway 
disease.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to February 
1992 and from February 2003 to July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2006-issued rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for the 
issues currently on appeal. 

The Board notes that, in its May 2006-issued rating decision, the 
RO also had granted service connection for a spine disorder at a 
10 percent rating, granted service connection for a right knee 
and left knee disorder at a 10 percent rating for each knee, 
granted service connection for headaches at a noncompensable 
disability rating; and denied service connection for sleep apnea, 
scars, dyshidrosis of the hands, diffuse arthralgias, a right 
foot disorder, a left foot disorder, and positive PPD.  However, 
while the Veteran filed a notice of disagreement (NOD) for these 
issues in June 2006, he did not perfect an appeal of these issues 
by filing a substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Furthermore, 
the Veteran submitted a statement in August 2009 indicating the 
withdrawal of the issue concerning a higher rating for headaches.  
Therefore, they are not before the Board.

Further, in rating decisions dated in January 2010 and February 
2010, the RO denied service connection for impaired vision, 
allergies, and entitlement to a temporary total evaluation; 
continued the 10-percent disability rating for the Veteran's 
spine disorder; and continued the 10-percent disability ratings 
for the right knee and left knee disorders.  The Veteran has not 
yet perfected an appeal of these claims by filing an NOD and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Therefore, these 
issues are not before the Board.
 
Finally, a review of the claims file reveals that the Veteran 
recently filed a claim for service connection for sleep apnea and 
for hypertension, but these issues have not been adjudicated.  
The issues of service connection for sleep apnea and for 
hypertension have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

In this case, VA examinations are needed to determine the 
etiology of the Veteran's right elbow disorder, right ankle 
disorder, and reactive airway disease.  In this regard, in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

First, with regard to the Veteran's right elbow disorder, a 
review of the Veteran's treatment records reveals treatment for 
complaints of right elbow pain in June 2004 and July 2004 during 
service.  A June 2004 X-ray of the right elbow revealed no 
abnormalities except a small spur and possible bursitis.  A July 
2004 X-ray of the right elbow also revealed no abnormalities.  
Further, in a post-deployment health assessment report dated in 
April 2004, the Veteran also reported experiencing 
swollen/painful joints.  

Post-service, the Veteran has contended that he continued to 
experience difficulties in his right elbow.  In this regard, the 
Veteran is competent to report of symptoms that he experiences.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, his reports of 
symptomatology are supported by a January 2006 VA examination, 
during which the Veteran was diagnosed with recurrent right elbow 
epicondylitis.  VA treatment records dated in March 2006 also 
noted continued complaints of right elbow pain.  Additionally, a 
March 2007 VA treatment record also indicated that the Veteran 
has arthritis, though the location of such arthritis was not 
specified.

Thus, in light of evidence of in-service treatment for complaints 
of right elbow pain with a spur and possible bursitis seen, 
competent and credible statements regarding continuous 
symptomatology since service, a diagnosis of right elbow 
epicondylitis post-service, and the Court's holding in McLendon, 
supra, a comprehensive VA medical examination and opinion are 
needed to determine the exact nature and etiology of the 
Veteran's right elbow disorder and whether any current such 
disorder is related to his military service.  

Next, with regard to the Veteran's right ankle disorder, a review 
of the Veteran's service treatment records (STRs) reveals 
treatment for complaints of right ankle pain in July 2003, August 
2003, and May 2004 during service.  The August 2003 treatment 
record documented an assessment of sprain.  Further, in a post-
deployment health assessment report dated in April 2004, the 
Veteran also reported experiencing swollen/painful joints.  
Additionally, in November 2005, the Veteran was placed on 
physical profile for right ankle pain, among other complaints.

Post-service, the Veteran has contended that he continued to 
experience difficulties in his right ankle.  In this regard, the 
Veteran is competent to report of symptoms that he experiences.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Further, his reports of 
symptomatology are supported by a January 2006 VA examination, 
during which the Veteran was diagnosed with recurrent right ankle 
tendinitis.  Additionally, a March 2007 VA treatment record also 
indicated that the Veteran has arthritis, though the location of 
such arthritis was not specified.

Thus, in light of evidence of in-service treatment for complaints 
of right ankle pain and a diagnosis of strain, competent and 
credible statements regarding continuous symptomatology since 
service, a diagnosis of recurrent right ankle tendinitis post-
service, and the Court's holding in McLendon, supra, a 
comprehensive VA medical examination and opinion are needed to 
determine the exact nature and etiology of the Veteran's right 
ankle disorder and whether any current such disorder is related 
to his military service.  

Finally, in reference to the Veteran's reactive airway disease, a 
remand is also necessary to determine the etiology of any such or 
other respiratory disease determined to be present.  In this 
regard, while the Veteran's STRs show no complaints of, or 
treatment for, any respiratory symptoms or disorders, he has 
alleged that, during his deployment to Southeast Asia, he was 
exposed to burning feces, oil, human and animal remains, and dust 
storms.  He alleged that his breathing problems began after his 
deployment.  See the Veteran's statement dated in May 2007.  In 
this regard, as previously discussed, the Veteran is competent to 
provide testimony regarding his experiences during service.  
Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Moreover, such 
contention is consistent with the places, types, and 
circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  
Therefore, the Board finds that there is competent and credible 
evidence of the Veteran's experiences during service.

Post-service, the Veteran has alleged continuity of 
symptomatology.  He submitted a buddy statement dated in October 
2005 indicating that he, along with the Veteran and other 
soldiers, were diagnosed with reactive airway disease during 
service.  A January 2006 VA examination report documents a 
diagnosis of reactive airway disease and supports this assertion.  
Additionally, a March 2006 VA treatment record indicated that the 
Veteran complained of coughing.

Thus, in light of evidence of competent and credible statements 
regarding in-service diagnosis of reactive airway disease, a 
current diagnosis of reactive airway disease, and the Court's 
holding in McLendon, supra, a comprehensive VA medical 
examination and opinion are needed to determine the exact nature 
and etiology of the Veteran's reactive airway disease and whether 
any current such disorder is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination by an appropriate specialist to 
determine the nature and etiology of any 
right elbow disorder, including right elbow 
epicondylitis.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate: 

(a) whether the Veteran currently has any 
disorder of the right elbow, including right 
elbow epicondylitis; and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty, during which he was treated 
for complaints of right elbow pain.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's right elbow 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

2.  Schedule the Veteran for a VA orthopedic 
examination by an appropriate specialist to 
determine the nature and etiology of any 
right ankle disorder, including recurrent 
right ankle tendinitis.  The claims file must 
be made available for review of his pertinent 
medical and other history, particularly the 
records of any relevant treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate: 

(a) whether the Veteran currently has any 
disorder of the right ankle, including right 
ankle tendinitis; and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty, during which he was treated 
for complaints of right ankle pain.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's right ankle 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  Schedule the Veteran for a VA respiratory 
examination by an appropriate specialist to 
determine the nature and etiology of any 
respiratory disorder, including reactive 
airway disease.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment. 

The examination should include any necessary 
diagnostic testing or evaluation, including 
pulmonary function tests (PFTs) and the 
results thereof.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate: 

(a) whether the Veteran currently has any 
respiratory disorder, including reactive 
airway disease; and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty in Southeast Asia, where he 
competently and credibly alleged he was 
exposed to dust storms, burning feces, oil, 
and human and animal remains.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's respiratory 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  Following completion of the above, 
readjudicate the  claims of service 
connection for a right elbow disorder, a 
right ankle disorder, and reactive airway 
disease in light of the VA examinations 
provided and any additional medical evidence 
received since the issuance of the 
supplemental statement of the case (SSOC) in 
September 2009.  If the claims are not 
granted to the Veteran's satisfaction, send 
him another SSOC.  It must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for further 
appellate consideration. 

No action by the Veteran is required until he receives further 
notice; however, the veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on his claims. 38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 


Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



